Citation Nr: 0320195	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  01-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation of degenerative disc disease, C5-6, currently 
evaluated as 40 percent disabling.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran served from March 1966 to February 1968.  This 
matter comes before the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted service connection for 
degenerative disc disease, C5-6 with an evaluation of 40 
percent effective May 26, 1992, an evaluation of 30 from 
September 30, 1996, and an evaluation of 20 percent from 
November 10, 1998.  

In May 2002, the RO increased the veteran's evaluation to 40 
percent effective February 12, 2002.  In September 2002, the 
veteran was afforded a video conference hearing before the 
undersigned Veterans Law Judge.  

The Board notes that the veteran's prior representative, Mr. 
James W. Stanley Jr., attorney-at-law, is no longer 
authorized to represent claimants for benefits before VA and, 
although in a statement received in December 2001 the veteran 
indicated that he was in the process of acquiring new 
representation, there is no new representative of record at 
present.  


REMAND

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

After this matter was sent to the Board, it was determined 
that the veteran had not been informed of another change in 
the law occurring during the course of his appeal for 
entitlement to an increased evaluation for degenerative disc 
disease of the cervical spine, C5-6.  Specifically, the 
rating criteria under Diagnostic Code 5293 changed effective 
September 23, 2002.  Controlling law provides that when a law 
or regulation changes during the pendency of an appeal, the 
criteria more favorable to the veteran be applied, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  In effect, the veteran should 
be evaluated under both sets of criteria, with the more 
advantageous one applied.  Id.  The Board, therefore, sent 
the veteran a letter informing the veteran of this change in 
the law.  However, the veteran has not been afforded a VA 
examination which has considered his service-connected 
disability under the new regulations.  

Additionally, the Board received new evidence directly from 
the veteran in February 2003.  This evidence has not yet been 
considered by the agency of original jurisdiction.  Given a 
recent decision of the United States Court of Appeals for the 
Federal Circuit, this case must be again remanded in order to 
afford the RO the opportunity to consider the additional 
evidence received by the Board.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  This new evidence included a report of an 
MRI of the cervical spine conducted in September 2002 at the 
Memphis VA Medical Center.  This report, however, appears to 
be incomplete.  

Finally, a review of the record reveals that the veteran 
receives Social Security disability benefits.  During the 
video conference hearing conducted in September 2002, the 
veteran's wife indicated that the veteran's Social Security 
disability benefits were awarded in connection with neck 
problems.  Although the record contains Social Security award 
letters, it does not contain any medical evidence from the 
Social Security Administration.    

Therefore, this case must be REMANDED for the following 
reasons:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  

2.  The RO should contact the VA Medical 
Center in Memphis and request a complete 
report of the MRI of the veteran's 
cervical spine conducted in September 
2002.  Additionally, the RO should ask 
the veteran to provide the names and 
addresses of all medical care providers, 
to include any VA treatment, who have 
provided treatment for his cervical spine 
condition since April 2001, which are not 
currently associated with the claims 
file.  After securing any necessary 
releases, the RO should obtain these 
records.  

3.  The RO should obtain from the Social 
Security Administration any records 
related to the award of Social Security 
disability benefits to the veteran.  

4.  Following completion of the foregoing 
development, the RO should then schedule 
the veteran for VA orthopedic and 
neurological examinations in order to 
determine the current nature and severity 
of his service-connected cervical spine 
disability.  All signs and symptoms of 
his service-connected disability should 
be described in detail, including all 
signs and symptoms necessary for rating 
intervertebral disc syndrome under the 
old and new rating criteria of Diagnostic 
Code 5293.  The orthopedic examiner 
should also fully describe any weakened 
movement, excess fatigability and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the affected joint should be noted 
and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The claims folder and 
a copy of this remand must be made 
available to the examiners for review 
prior to the examinations. 

5.  Thereafter, the RO should 
readjudicate the claim on appeal with 
consideration being given to whether the 
cervical spine disability may be 
evaluated under the criteria (both old 
and new) for intervertebral disc 
syndrome.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




